UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT



                                     No. 98-50607
                                   Summary Calendar


KATHRYN C. TILLMAN,
                                                                       Plaintiff-Appellant,
                                          versus

TEXAS DEPARTMENT OF INSURANCE,
                                                                      Defendant-Appellee.



                       Appeal from the United States District Court
                           for the Western District of Texas
                                  (A-97-CV-125-JN)


                                   December 10, 1998
Before POLITZ, Chief Judge, HIGGINBOTHAM and SMITH, Circuit Judges.
PER CURIAM:*

       Kathryn Tillman appeals an adverse summary judgment in her Americans with
Disabilities Act action against the Texas Department of Insurance. For the reasons

assigned, we affirm.
                                   BACKGROUND

       Tillman claims that she suffers from multiple chemical sensitivity (“MCS”), that

the Department failed reasonably to accommodate her disability, and that her MCS

   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
caused extreme allergic reactions whenever she was around fragrances or perfumes in
the workplace.

        The magistrate judge recommended, and the district court agreed, that summary

judgment should be granted in favor of the Department, finding that Tillman was not
a “qualified individual with a disability” because, although she was substantially limited

in major life activities as a result of MCS, she could not perform the essential functions

of her job.

        The magistrate judge also found that the Department provided many
accommodations, such as a flexible work schedule, ventilators, a leave of absence, and
directing employees to not wear perfumes in Tillman’s work area. The court held that
allowing her to work at home would not be a reasonable accommodation. She timely

appealed.
                                       ANALYSIS

        On appeal of a summary judgment our review of the record is plenary1 and we
apply the same standard as that used by the district court.2 We view the evidence in
the light most favorable to the non-movant and if we find no genuine dispute of a

material fact, deem summary judgment appropriate.3

        We need not decide whether Tillman’s multiple chemical sensitivity is a
disability under the ADA. Assuming, arguendo, that she is a qualified individual with

   1
       International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257 (5th Cir. 1991).
   2
     Dorsett v. Board of Trustees of State Colleges & Univs., 940 F.2d 121 (5th Cir.
1991).
   3
       Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986).
                                             2
a disability, we agree with the district court that the Department has reasonably
accommodated her and that her request to work at home would not be a reasonable

accommodation. Our review of the record, briefs, and relevant authorities discloses

no reversible error and the judgment appealed is AFFIRMED.




                                        3